— Order unanimously affirmed with costs. Memorandum: Family Court properly affirmed the order of the Hearing Examiner that modified the judgment of divorce by increasing the amount of child support to be paid by respondent. Contrary to respondent’s contention, the Hearing Examiner and the court properly applied the standards set forth in Matter of Brescia v Fitts (56 NY2d 132) rather than in Matter of Boden v Boden (42 NY2d 210). Petitioner was not seeking to readjust the respective obligations of the parents to support the children but was asserting the children’s right to receive adequate support. Here, the evidence shows that the combination of petitioner’s "own income and the payments *1043contributed by respondent does not adequately meet the children’s needs” (Matter of Brescia v Fitts, supra, at 140). (Appeal from Order of Oneida County Family Court, Flemma, J.— Child Support.) Present — Callahan, J. P., Boomer, Pine, Boehm and Doerr, JJ.